DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 6 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for illuminating a sequence of sectional areas in the interior of a light-scattering object, the method comprising: provision of a light source, which emits light with a predetermined central wavelength Ao and a coherence length less than 25 microns; splitting the light of the light source into specimen light and reference light; illumination of the object over the surface with the specimen light; imaging of the specimen light scattered by the object with numerical aperture NA and magnification factor M onto an electronic camera with pixels with a pitch P along at least one axis in the camera plane; causing interference of reference light and specimen light on the camera by establishing a path length profile and a phase gradient of the reference light along the predetermined axis in the camera plane; displacement of the path length profile of the reference light at a time- dependent rate; and detection of further camera images in each case at least indexed with a dimension for the time-dependent displacement of the path length profile.  However, the closest prior art does not teach

    PNG
    media_image1.png
    54
    340
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487